Citation Nr: 1131006	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1950 to August 1952, from January 1958 to November 1960, from September 1961 to April 1973, and from August 1974 to March 1978.  He died in September 2005.  The appellant is his surviving spouse.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision by the Montgomery, Alabama Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied service connection for the cause of the Veteran's death.

In May 2010, the Board remanded the case to the RO for additional notice to the Veteran and the development of additional evidence.  The Board is satisfied that there has been substantial compliance with the remand directives.  The Board will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In a written statement dated in March 2011, the appellant raised a claim for benefits under 38 U.S.C.A. § 1151 by alleging that a VA hospital made errors in providing medical treatment to the Veteran.  That claim has not yet been adjudicated by the RO.  Therefore, the Board does not have jurisdiction.  The matter is referred to the RO for appropriate action.





	(CONTINUED ON NEXT PAGE)
FINDINGS OF FACT

1.  The Veteran's service-connected right hip and right knee disabilities, nose fracture, hearing loss, and diabetes, and his prostate cancer did not contribute substantially or materially to causing his death.

2.  The Veteran did not have respiratory cancer.

3.  The esophageal cancer that caused the Veteran's death had onset many years after service and is not related to his presumed herbicide exposure during service.


CONCLUSION OF LAW

No service-connected disability caused or contributed substantially or materially to causing the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  In the context of a claim for dependency and indemnity compensation (DIC) (compensation for survivors of veterans with a service-connected cause of death), the United States Court of Appeals for Veterans Claims (Court) has explained that notice under 38 U.S.C.A. § 5103(a) must include: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice should also explain how VA assigns effective dates for benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the RO provided VCAA notice in letters issued in December 2005 and May 2010.  In those letters, the RO advised the appellant what information and evidence was needed to substantiate her DIC claim.  The RO also informed the appellant how VA determines effective dates for any benefits granted.  The case was last adjudicated in February 2011.

The Board finds that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  The claims file contains service medical records, post-service medical records, and a VA medical opinion.

The appellant was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by responding to notices and providing evidence and argument.  Thus, she was provided with a meaningful opportunity to participate in the claims process and she has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Cause of Death

The appellant is seeking to establish service connection for the cause of the Veteran's death, for purposes of establishing her entitlement to DIC.  She essentially contends that service-connected disabilities, including disabilities related to herbicide exposure, caused or contributed to causing his death.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for the cause of a veteran's death, evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but, rather, there must have been a causal connection.  38 C.F.R. § 3.312.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

Under certain circumstances, service connection for specific diseases may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of the conditions listed under 38 C.F.R. § 3.309(e) will be presumed if the condition becomes manifest to a degree of 10 percent disabling or more.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran is presumed to have been exposed during service to an herbicide agent, but the claimed service-connected disease is not included in the conditions for which service connection is presumed based on herbicide exposure, service connection may nonetheless be established based on direct evidence that the condition developed as a result of herbicide exposure during service, or direct evidence that the condition was incurred or aggravated in service.

The Veteran served in Vietnam for two years in the late 1960s and early 1970s.  He is presumed to have been exposed to an herbicide agent during that service.  The Veteran had disabilities for which VA established service connection.  The RO granted service connection for residuals of injuries of the nose and right knee sustained in an automobile accident in 1964.  The RO granted service connection for right hip and leg disability due to a 1972 motorcycle accident.  The RO granted service connection for hearing loss.  The Veteran was diagnosed with prostate cancer in 1999.  Prostate cancer is among the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  The RO granted service connection for the Veteran's prostate cancer, based on his presumed exposure to an herbicide agent in Vietnam.

Medical records in the claims file indicate that the Veteran had type 2 diabetes mellitus.  Type 2 diabetes mellitus is included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  The Veteran did not seek service connection for diabetes.  As the Veteran served in Vietnam and later developed type 2 diabetes mellitus, the Board nonetheless will consider the appellant's contention that diabetes contributed to causing the Veteran's death.

Esophageal cancer is not included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  Respiratory cancers, including cancers of the larynx or trachea, are included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.  Ischemic heart disease is included in the conditions listed at 38 C.F.R. § 3.309(e) for which service connection may be presumed based on herbicide exposure.

The claims file contains records of VA and private medical treatment of the Veteran in 2004 and 2005.  The records reflect that the Veteran was diagnosed with esophageal cancer in November 2004.  He underwent chemotherapy and radiation therapy.  Physicians placed an esophageal stent.  During VA radiation treatment in February 2005, it was noted that the Veteran also had hypertension and type 2 diabetes, and that he was hypoglycemic.  In March 2005, the Veteran was admitted to the University of South Alabama (USA) Knollwood Hospital for treatment of a hypoglycemic episode.  He had episodes of tachyrhythmia, but heart function was not found to be impaired.

Later in the course of treatment, physicians implanted a gastric feeding tube.  In an April 2005 VA cardiology consultation, the cardiologist found that sinus tachycardia was related to multiple factors, including anemia, metabolic abnormality, and pulmonary issues.  The cardiologist expressed doubt that the tachycardia was primarily cardiac in origin.  Treatment records reflect that shortness of breath developed and progressed over time, and the Veteran was put on home oxygen.  In July 2005, a VA urologist found that the status of the Veteran's prostate cancer was stable.  In August 2005, a VA surgeon described the Veteran's esophageal cancer as unresectable, and the Veteran's care as palliative.  

In September 2005, the Veteran was admitted to the USA Knollwood Hospital due to increased shortness of breath.  The treating clinician indicated that the Veteran's hypoxemia might be due to metastasis of his disease.  During the hospitalization, the Veteran became very apneic, and he died.

The treating physician completed the death certificate.  The physician reported that the immediate cause of death was cardio-respiratory failure, due to or as a consequence of esophageal cancer, due to or as a consequence of pleural effusion.  The physician indicated that the manner of death was multi-organ failure.

The appellant has presented arguments in support of service connection for the cause of the Veteran's death.  In an April 2006 statement, the appellant asserted that esophageal cancer is a general description, and that the Veteran had cancer of the larynx and trachea.  In a June 2007 statement, the appellant stated that the Veteran's diabetes should be considered service-connected, as he served in Vietnam and was exposed there to herbicides.  She asserted that his diabetes was a primary factor in the multi-organ failure that caused his death.  In a September 2007 statement, the appellant argued that the Veteran's esophageal cancer should be found to be service connected, even though it was not one of the disabilities presumed to be related to herbicide exposure.  She noted that the Veteran did not have any other associations or factors, other than the herbicide exposure, that would lead to esophageal cancer.

In the May 2010 remand, the Board requested a medical review of the claims file, with a medical opinion as to the likelihood that the Veteran's death was etiologically related to service, including presumed herbicide exposure, or to service-connected disabilities.  In August 2010, a VA physician reviewed the claims file.  The physician concluded that the Veteran's death was caused by esophageal cancer, and expressed the opinion that the Veteran's right hip and leg disabilities, prostate cancer, nose fracture, hearing loss, diabetes, and any heart disability have not been shown to cause or contribute substantially or materially to causing his death.  The physician stated that the service-related disabilities did not make the Veteran less capable of resisting the effects of the diseases that led to his death.  The physician noted that the Veteran's prostate cancer was controlled, without evidence of metastasis.  The physician concluded that the effects of the esophageal cancer included pleural effusion and mechanical obstruction of the airway by the tumor, which led to respiratory compromise, apnea, and cardiopulmonary arrest. 

Physicians have found that the Veteran's esophageal cancer eventually impinged upon his respiratory process; but the medical evidence does not indicate that the Veteran had primary cancer of any part of the respiratory system.  The appellant's assertion that the Veteran had cancer of the larynx and trachea involves a medical matter that is not apparent to observation by a lay person.  Thus, on the question of whether the Veteran had larynx or trachea cancer, the medical records are more persuasive than the appellant's contention.  The preponderance of the evidence shows that the Veteran did not have a respiratory cancer.

The appellant asserts that the Veteran's diabetes was a significant factor in causing his death.  In this question of medical causation, the VA physician's opinion that diabetes did not substantially contribute to causing death carries greater weight than the appellant's lay assertion.

The appellant contends that the Veteran's esophageal cancer must have been caused by herbicide exposure, as there is no information that the Veteran was subject to any other known cause of esophageal cancer.  Medical evidence or opinion would be required to establish a persuasive causal link between the Veteran's herbicide exposure and his esophageal cancer.  There is no medical evidence supporting such a connection.

In summary, the preponderance of the evidence is against a finding that any of the Veteran's service-connected conditions caused or contributed substantially or materially to causing his death, or that any of the direct or contributing causes of his death were incurred during service or developed as a result of his herbicide exposure during service.  The Board therefore denies the claim for service connection for the cause of the Veteran's death.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


